836 F.2d 1347
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emma A. CHECKS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 87-1242.
United States Court of Appeals, Sixth Circuit.
Jan. 11, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.
PER CURIAM.


1
The plaintiff appeals from judgment of the district court upholding the Secretary's denial of plaintiff's application for social security disability benefits.  Plaintiff's application was denied administratively both initially and upon reconsideration.  Following a hearing, an administrative law judge (ALJ) entered a decision in which he determined that plaintiff's complaints of pain were not credible and that she could perform her past relevant work as a school service assistant.  Plaintiff filed this action in the district court which remanded the case to the Secretary for a determination of whether plaintiff had failed to follow prescribed treatment and, if not, for further inquiry into her residual functional capacity.  Following a second evidentiary hearing before a different administrative law judge, that ALJ found that plaintiff was not disabled within the meaning of the Act.  When the case returned to district court it was referred to a magistrate who concluded that the ALJ's decision was supported by substantial evidence.  The magistrate accordingly recommended that the decision of the Secretary be affirmed.


2
Plaintiff claims disability from a back injury resulting from a fall on a wet floor while she was at work.  After trying to resume working, plaintiff quit her job approximately two and one half months after the fall, complaining of injury in her back, neck and leg.


3
Plaintiff was treated by a number of doctors for her injury and resulting pain.  The magistrate canvassed the evidence submitted by these doctors and concluded that the ALJ's determination was supported by substantial evidence.  Our review of the record leads us to the same conclusion.  In dealing with plaintiff's claim of disabling pain, we find that the standards established by this court in Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853 (6th Cir.1986), were observed and correctly applied.  Beyond this, the ALJ was required to resolve a dispute in the medical evidence and his determination of no disability is supported by substantial evidence.


4
Upon consideration of the briefs and oral arguments of counsel together with the record on appeal, this court affirms the judgment of the district court for the reasons set forth in this Report and Recommendations of the magistrate, adopted by the district court.